THE THIRTEENTH COURT OF APPEALS

                                   13-20-00383-CV


                                  Megalomedia, Inc.
                                          v.
     Maja Radanovic, Jeanne Covey, Barbara J. Fallaw, Dorothy “Dottie” Perkins,
   Annjeanette Whaley, Alicia Kirgan, and Matthew Ventress a/k/a Destinee Lashaee


                                  On Appeal from the
                      55th District Court of Harris County, Texas
                          Trial Court Cause No. 2020-03929


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

April 14, 2022